Name: COMMISSION REGULATION (EC) No 1423/96 of 23 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23 . 7. 96 EN Official Journal of the European Communities No L 182/17 COMMISSION REGULATION (EC) No 1423/96 of 23 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 23 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 (2) OJ No L 307, 20. 12. 1995, p. 21 . 3 OJ No L 387, 31 . 12. 1992, p. 1 .H OJ No L 22, 31 . 1 . 1995, p. 1 . No L 182/18 EN Official Journal of the European Communities 23 . 7. 96 ANNEX to the Commission Regulation of 23 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 73,4 388 97,9 060 80,2 400 77,2 064 70,8 404 63,6 066 60,3 416 72,7 068 80,3 508 113,5 204 86,8 512 89,6 524 100,3 208 44,0 528 96,9 212 97,5 624 86,5 624 95,8 728 107,3 999 76,6 800 110,5 ex 0707 00 25 052 62,4 804 89,0 053 156,2 999 90,0 060 61,0 0808 20 51 039 104,1 066 53,8 052 138,2 068 69,1 064 72,5 204 144,3 388 95,9 624 87,1 400 70,4 999 512 81,690,6 528 132,9 0709 90 77 052 54,3 624 79,0 204 77,5 728 115,4 412 54,2 800 83,9 624 151,9 804 73,0 999 84,5 999 95,2 0805 30 30 052 204 131,1 88,8 0809 10 40 052 061 144,4 51,3 220 74,0 064 81,9 388 67,2 091 57,0 400 68,2 400 338,0 512 520 54,8 66,5 999 134,5 0809 20 59 052 192,5 061 182,0 524 64,8 064 137,1 528 68,7 066 73,7 600 96,5 068 91,0 624 48,9 400 391,8 999 75,4 404 170,6 0806 10 40 052 155,8 600 94,9 064 75,6 616 171,8 066 49,4 624 63,7 220 110,8 676 166,2 400 343,5 999 157,8 412 132,4 0809 30 31 , 0809 30 39 052 63,1 220 121,8 508 307,2 624 106,8 512 186,0 999 97,2 600 64,5 0809 40 30 052 78,8 624 123,2 064 72,9 999 154,8 066 84,9 0808 10 71 , 0808 10 73, 068 61,2 0808 10 79 039 120,4 400 143,5 052 64,0 624 209,2 064 78,6 676 68,6 284 72,1 999 102,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin .